IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT, )
Plaintiff, }
¥v, )
FIELDWORKS, INC., LAURA ) Civil Action No, 2:17-ev-01495-PJP
BARKLEY, ZACHARY REIDER, )
CHRIS GALLAWAY and LEWIS )
GRANOFSKY,

MAR 19 2019

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

I. GENERAL STATEMENT AND RESPONSE TO
DEFENDANT'S VARIOUS BRIEFS

Well the first thing I'm going to say is that the clerk's office
assured me that I could answer all of the various Defendant's
motions -- material facts, legal basis behind their complaint, etc --
by March 19th so that's what I intend to attempt. Also we reserve
the right to amend our completed brief under The Rules of Federal
Civil Procedure. I believe I'm allowed to up to 21 days in order to
add information or legal information I wasn't aware of when I
turned this in. Which is pretty much all legal information as I'm

learning this on the go and between jobs.

 
A. No Evidence Shown That I Produced Duplicate Voter
Registration’s: It should be stated first that they've provided no
evidence, whatsoever, that I provided duplicate registrations, aside
from, of course, the duplicate registrations that our bosses
continuously asked us to get for people that wanted to get a Voter
ID card for work identification purposes and/or because they didn't
have a Voter ID and they weren't sure if they were registered or not.
The evidence they've provided so far doesn't actually prove their
case and, in fact, helps mine more. It should also be noted, while
Fieldworks is guilty of many kinds of pretext, one specific kind is
that a jury can determine is that if defendant lies about the work
record of his own employee, or doesn't allow the employee to look
at his "crimes" (I still haven't been shown the exact "duplicate"
registrations that they say I produced. Those include phone
numbers, social security numbers, etc...It's been almost three years.)

Then the jury can infer an illegal reason such as race was the real

reason. That's exactly one reason why juries awarded millions to

 

 
Working people tend not to like it if you have to lie about why you

|

two local plaintiffs and victims of racial and age discrimination.
were fired from a job.

|

B. I Disagree With Their Statement of Material Facts:

Generally, I accept some of the events in the case that they've
detailed. We don't actually accept pretty much any of their legal
conclusions. Some of their material facts actually aren't facts and
aren't material (It actually isn't against the law in Pennsylvania to
register someone more than once. But it is definitely against the
law to use quotas for pecuniary gain something that everyone who
worked for Fieldworks will tell you that they've done, including
me and several of the people I've gotten statements from. This
seems to be missing from their "facts". I believe that the
jurisdiction for the parties is valid under pretty much under both
general and specific doctrines of jurisdiction. (The PA law states a

"single act", not to mention doing business in the state, paying

state taxes, and renting property also would seem to meet the

 

 
 

 

standard as well.) We believe that Section 1981 allows a
broad definition of both personal and professional liability

for pretty much everyone that works for Fieldworks.

C. Rule 56 Inappropriate before Discovery Completed or Any Discernible Facts
Presented (Such as evidence of duplicate voter cards, which my bosses asked for.)

Finally, it is completely improper to file a Rule 56 motion before discovery has been
completed, or even started. While I'm confident that we can present a fairly
comprehensive case in front of a jury, it's pretty much impossible to create such an
argument without discovery. I have not seen the duplicate registrations they allege that I
turned in. We can't conclude that they were even mine until we look at their database and
inspect it thoroughly. We don't know why Joel Bracy was fired as well. Joel also wasn't
allowed to see the "proof" of his crimes. We haven't seen what white canvassers
produced and whether they had to make the quotas that black workers had to make or
whether they were also discharged for the duplicate voter registrations that they say black
workers were fired for. I need to see those computer records. We're going to inspect them
and certainly ask for a copy. Or would unless our case is cancelled before we have a

chance too.

Conclusion: I just want to end on one more point that didn't quite fit in earlier but we

would like the court to ask: Why would I have to cheat? Yes it’s true that black people

 
 

were fired, completely illegally under PA state law if they didn't make 15 per day, but I
was averaging 20 a day. In other words they alleged about eight times that I provided
duplicate registrations (Never proven. This should be stressed.) but there's no
explanation as to how that's a violation of PA state law, which oddly enough they forget
to quote in full, or how that would help my numbers, which it wouldn't. So, if we're to
believe defendants, and their silly story, I allegedly created duplicates illegally, even
though my boss told me to get duplicate registrations for employee id purposes, to help
my 20 per day average, which I didn't need, as one of the best canvassers in the state, to
help perpetrate voter fraud which I couldn't do! Someone who registers to vote at the
same address can't do voter fraud. They just can't. These are bad arguments that

Defendant's lawyers are making and we hope they're rejected and treated as such.

We may amend this pleading under Rule 15 as we research the case law further. Thank
you.
Certificate of Service

I certify that on the |S day of. Mah 2019 this statement was emailed or mailed to the
Defendant's lawyers and a copy was either mailed or delivered to the clerk's office.

Signature: AS A Len
Date: S29 Lir CL , 7
/ 7) ZO)

 

_———

TN erect eapege tert area EO

 

 
